IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS,
Plaintiff Below- No. 666, 2014
Appellant,
V. Court Below—Court of Chancery

of the State of Delaware,

PERRY PHELPS, et al. , CA. No. 5121
Defendants Below—
Appellees.

COOOOOOOGOOOOOOOOOOOOOOOWDOOOOOO

Submitted: December 22, 2014
Decided: January 20, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
O- R D E R

This 20th day of January 2015, it appears to the Court that:

(1) On December 1, 2014, the Court received James Biggins’ notice of
appeal from a Court of Chancery order dated October 31, 2014. The order revoked
Biggins’ in forma pauperis status and stated that the Court of Chancery would not
consider the merits of Biggins’ complaint until he properly ﬁled his action and paid
the necessary ﬁling fees. The Chief Deputy Clerk issued a notice to Biggins to
show cause why his appeal should not be dismissed on the ground that he failed to
comply with Supreme Court Rule 42 when appealing from an apparent

interlocutory.

(2) Biggins ﬁled a response to the notice to show cause on December 22.
He contends that the appeal should not be considered interlocutory because the
Court of Chancery stated that it would dismiss his appeal within 60 days if Biggins
failed to pay the required fees.

(3) It is clear that the order on appeal revoking Biggins’ in forma
pauperis status is an interlocutory order.1 The Court of Chancery noted that, if
Biggins did not pay the necessary ﬁling fee within 60 days, then his appeal would
be dismissed. Biggins, however, ﬁled this appeal before the expiration of the 60—
day period, thus divesting the Court of Chancery of jurisdiction to take further
action in his case by ﬁling the order of dismissal. Until the Court of Chancery
enters an order dismissing Biggins’ complaint with prejudice, the order revoking
his in forma pauperis status is an interlocutory order and an appeal therefrom must
be ﬁled in compliance with Rule 42. 'Biggins has made no attempt to comply with
the requirements of Rule 42. Accordingly, his appeal must be dismissed.

NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rule
29(b), that the within appeal is DISMISSED.

BY THE COURT:

Justié ;

1Abdul-Akbar v. Washington-Hall, 649 A.2d 808, 809 (Del. 1994).

-2-